          Case 1:18-md-02865-LAK Document 297 Filed 03/30/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 In re:
                                                             MASTER DOCKET
 CUSTOMS AND TAX ADMINISTRATION OF
 THE KINGDOM OF DENMARK                                 Case No. 1:18-MD-02865-LAK
 (SKATTEFORVALTNINGEN) TAX REFUND
 SCHEME LITIGATION

 This document relates to 1:18-CV-05053-LAK.


    NOTICE OF THE GOLDSTEIN LAW GROUP PC 401(K) PROFIT SHARING
                 PLAN’S AND SHELDON GOLDSTEIN’S
                MOTION TO DISMISS COUNTERCLAIM

          PLEASE TAKE NOTICE that, upon the accompanying March 30, 2020

Memorandum of Law and March 30, 2020 Declaration of Kari Parks, with all exhibits

thereto, Defendants–Third-Party Plaintiffs–Third-Party Counterclaim Defendants The

Goldstein Law Group PC 401(K) Profit Sharing Plan and Sheldon Goldstein (together, the

“Goldstein Parties”), by their undersigned attorneys, will move the Court before the

Honorable Lewis A. Kaplan at the Daniel Patrick Moynihan United States Courthouse,

500 Pearl Street, New York, New York, Courtroom 21B, at a date and time to be

determined by the Court, for an order pursuant to Rule 12(b)(6) of the Federal Rules of

Civil Procedure dismissing Third-Party Defendant–Third-Party Counterclaim Plaintiff

ED&F Man Capital Markets, Ltd’s Counterclaim against the Goldstein Parties with

prejudice, and for such other and further relief as the Court deems just and proper.

          The Goldstein Parties respectfully request that the Court hold oral argument on

this Motion.
      Case 1:18-md-02865-LAK Document 297 Filed 03/30/20 Page 2 of 2




Dated: March 30, 2020
       New York, New York


                                        GUSRAE KAPLAN NUSBAUM PLLC

                                        By: /s/ Martin H. Kaplan
                                        Martin H. Kaplan
                                        Kari Parks
                                        120 Wall Street
                                        New York, New York 10005
                                        Telephone: (212) 269-1400
                                        Fax: (212) 809-4147
                                        mkaplan@gusraekaplan.com
                                        kparks@gusraekaplan.com

                                        Counsel for Third-Party Counterclaim
                                        Defendants The Goldstein Law Group PC
                                        401(k) Profit Sharing Plan and
                                        Sheldon Goldstein




                                    2
